DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al, SCIENCE VOL 342 4 OCTOBER 2013.
	Kim teaches a graphene or graphene oxide membrane having graphene sheets randomly and irregularly oriented in layers (a few layers, which means >2 layers), with pore size range (inter-layer spacing) – 0.355 nm or 0.6 – 1 nm (third column, page 91). The binding support of PMMA is taught in Section 1.2 of supplemental material. The intended use is for gas separation. Kim also teaches that water molecules permeate the 

    PNG
    media_image1.png
    638
    1040
    media_image1.png
    Greyscale

	Applicant’s binder is also similarly removed in the disclosure as taught by Kim. Thus all claims are anticipated.
	The term “continuous permeable graphene film” is not given any patentable weight, based on applicant’s arguments, and the fact that the term continuous is applied to indicate that the permeable support is overlaid with the continuous film, meaning there is no break in the overlay (see Field of Invention).
The arguments traversing this rejection are not persuasive because it taches both graphene and graphene oxide membranes. Regarding the argument that Choi teaches a barrier film, see the abstract, which the membrane can be engineered to desired gas separation characteristics.

Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternative, under 35 USC 103 as being unpatentable over,  Choi et al (US 2012/0255899), with evidence from Kim et al as applied in rejection 1 above.
	Choi teaches overlapping layer of graphene membrane with interlayer spacing from 0.355 – 100 nm, the interlayer spacing can be adjusted as desired – see [0066] and fig. 3.

    PNG
    media_image2.png
    391
    970
    media_image2.png
    Greyscale

	Support is microporous ([0071] and [0081); binder layer – [0082], which is PMMP in [0089] (similar to what applicant disclosed).
	Regarding the functional pore size range in Choi, see [0064], the interlayer spacing is, or can be, <0.5 nm. That is, functionally it can be between 0.34 – 0.5 nm. Additionally, [0067] teaches about tailoring the pore size for gas separation functions. Additional evidence can be found in Kim et al, which teaches interlayer spacing as 0.355 nm or between 0.6-1 nm.  These appear to show that this inter-layer spacing appears to be a material property which is inherent. 
Arguments are not persuasive. Regarding the argument that Choi does not teach grain boundaries, see [0035]: channels defined by grain boundaries. Regarding the unexpected results argument: there is no showing that the membranes taught by the references would not perform like applicant’s membrane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777